Citation Nr: 0719128	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-12 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
residual scarring from shell fragment wound on left posterior 
chest.

3.  Entitlement to a compensable rating for service-connected 
residual scarring from shell fragment wound on lower back and 
right buttock.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment memory, judgment or thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The competent medical evidence fails to show that the 
service-connected residual scarring from shell fragment wound 
on left posterior chest is manifested by limited range of 
motion, loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.

4.  The competent medical evidence fails to show that the 
residual scars associated with the shell fragment wound on 
left posterior chest are deep, unstable, or painful on 
examination, or that they result in limitation of motion or 
function of the affected parts.  

5.  The competent medical evidence fails to show that the 
service-connected residual scarring from shell fragment wound 
on lower back and right buttock is manifested by limited 
range of motion, loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.
  
6.  The competent medical evidence fails to show that the 
residual scars associated with the shell fragment wound on 
lower back and right buttock are deep, unstable, or painful 
on examination, or that they result in limitation of motion 
or function of the affected parts.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).  

2.  The schedular criteria for a compensable rating percent 
for service-connected      residual scarring from shell 
fragment wound on left posterior chest have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.56, 4.73, 4.118, Diagnostic Code 5302-
7805 (2006).  

3.  The schedular criteria for a compensable rating percent 
for service-connected      residual scarring from shell 
fragment wound on lower back and right buttock have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.56, 4.73, 4.118,  Diagnostic Code 
5317-7805 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided the veteran with VCAA notice 
in two separate letters dated in April 2003.  In the first of 
these, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connection for PTSD.  
In the second letter, the RO advised the veteran of what the 
evidence needed to show to establish entitlement to increased 
ratings for his service-connected disabilities.  The second 
of these letters was sufficient to satisfy the requirement 
that VA notify the veteran of the degree of disability 
element of a service-connection claim.  See Dingess/Hartman, 
19 Vet. App. at 473.  

In both VCAA notice letters, the RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims.   

It appears that the veteran has not been provided with notice 
of the effective date element of a service connection claim.  
Despite this procedural error, there is no prejudice and the 
Board may proceed with adjudicating the claims.  For the 
residual scarring claims, the Board finds that because these 
claims for increased ratings are being denied, no effective 
dates will be granted and there can be no resulting 
prejudice.  

For the claim for a higher initial rating for PTSD, the Board 
similarly finds no prejudice resulting from the omission of 
the effective date element from previous VCAA notices.  The 
RO granted service connection for PTSD effective the date the 
claim was received.  Under VA regulations, this is the 
earliest possible effective date.  38 C.F.R. § 3.400(b)(2) 
(2006).  As explained more fully below, staged ratings are 
not appropriate and any decision on the claim for a higher 
initial rating would be applied effective the date of service 
connection.  38 C.F.R. § 3.400(o)(1) (2006).  Thus, the 
veteran has suffered no prejudice as a result of this 
adjudication.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
provided the veteran with numerous VA examinations.  In 
correspondence dated in July 2005, the veteran informed the 
RO that he had no further evidence to submit.  No further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A GAF score of 71-80 reflects symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Analysis

Based on the veteran's subjective complaints and the medical 
evidence of record, the Board finds that the symptomatology 
associated with the veteran's PTSD does not meet the criteria 
for a rating in excess of 30 percent under the General Rating 
Formula for Rating Disorders.  

The earliest record of PTSD treatment is found in Vet Center 
outpatient therapy notes, which were dated from March 2003 to 
June 2003.  In the veteran's initial evaluation, his 
diagnosis was listed as PTSD, chronic, severe.  Symptoms 
reported included insomnia, anxiety, social isolation, 
intrusive thoughts, hypervigilance, and anger.  A history of 
alcohol abuse was also noted.   

The medical evidence also included outpatient VAMC treatment 
records, dated from April 2003 to April 2005, from both the 
Lorain and Wade Park facilities.  These records reflected 
ongoing treatment for PTSD that at times was described as 
"chronic and severe."  The records showed that the veteran 
saw Dr. A.M. on a regular basis.  In numerous treatment 
notes, Dr. A.M. noted symptoms of nightmares, insomnia, 
avoidance, paranoia, irritability, anger, depression, 
hyperalertness, hypervigilance, hyperarousal, and fear.  

In a June 2004 psychiatry medication management note, Dr. 
A.M. described the veteran as "unemployable."  However, in 
November 2004, Dr. A.M. reported that the veteran denied any 
problematic PTSD symptoms, was sleeping well, and that his 
anxiety and depression were at a minimum.  

The veteran was provided with 3 VA examinations to determine 
the severity of his PTSD.  A report of the first of these 
examinations, which was dated in August 2003, reflected only 
a mildly severe disability.  In that report, which Dr. K.M. 
indicated had been prepared after reviewing the veteran's 
claims file and examining the veteran, the examiner's 
impression was that although the veteran technically met the 
DSM-IV criteria for PTSD, his symptoms were only at a slight 
level of intensity.  

Dr. K.M. based his impression on a variety of criteria, 
including the veteran's pre-military history, military 
history, subjective complaints, and objective testing.  Dr. 
K.M. explained that the veteran did not appear to come from a 
dysfunctional family.  Dr. K.M. also stated that 
psychological testing, minimal intrusive symptoms, and a 
history of chronic alcohol abuse rebutted the veteran's 
contention that his symptoms were attributable to PTSD.  Some 
of the veteran's reported symptoms included reexperiencing, 
avoidance, and hyperarousal.  Dr. K.M. described the 
intensity of these symptoms, however, as "very low."  Dr. 
K.M. assigned a GAF score of 80. 

In a psychiatry medication management note, Dr. A.M. offered 
an explanation as to why the August 2003 VA examination 
report reflected less than serious PTSD.  Dr. A.M. explained 
that the veteran had shrapnel lodged in his chest from an old 
war injury and that earlier in the same day as his VA 
examination, he was x-rayed in that area.  The veteran had 
been concerned about the shrapnel lodged in his chest and 
apparently the x-ray technician ignored the veteran's 
concerns over this.  The veteran was upset with his treatment 
from the x-ray technician, and thus, later treated his VA 
examiner with "anger and indifference."  This, according to 
Dr. A.M., prevented the veteran from sharing the true nature 
and depth of his PTSD.  Dr. A.M. concluded that the August 
2003 examination report was not supportive of the veteran's 
true condition.  

The veteran was provided with a second VA psychiatric 
examination in January 2004.  In a report of that 
examination, Dr. X.Z. determined that the veteran met the 
DSM-IV criteria for PTSD and that his symptoms were "transit 
or mild."  

Regarding current symptoms as reported by the veteran, Dr. 
X.Z. stated that the veteran had recurrent and intrusive 
distressing recollections of Vietnam that had been less 
intense since taking medications prescribed by Dr. A.M.  The 
veteran had no distressing dreams.  The veteran experienced 
avoidance manifested by a feeling of detachment from others.  
Sleep had improved since the veteran began taking 
medications.  Hypervigilance and exaggerated startle response 
were currently mild.  The veteran had difficulty 
concentrating.  The veteran did not experience depressed mood 
daily.  The veteran had no suicidal thoughts.

On examination, Dr. X.Z. observed the veteran to be friendly 
and cooperative.  The veteran was oriented to time, place, 
and person.  Speech was normal and clear, and affect was mild 
constricted.  There were no signs of delusions, obsession, 
compulsion, or phobias.  On Axis I, Dr. X.Z. diagnosed PTSD, 
chronic; alcohol dependence, early full remission; and 
cannabis abuse, sustained full remission.  Dr. X.Z. assigned 
a GAF score of 75. 

Dr. X.Z. concluded that the veteran's PTSD symptoms likely 
caused some reduced reliability and productivity, and 
interference in his ability to interact effectively and work 
efficiently.  Dr. X.Z. indicated that he had reviewed the 
veteran's claims file in conjunction with the opinion.

The veteran was provided with a third VA examination in 
December 2004.  In a report of that examination, Dr. J.D. 
noted that he had reviewed the veteran's claims file, which 
overall reflected a similar level of daily functioning.  Dr. 
J.D. noted, however, the previous entry by Dr. A.M. that the 
veteran was "unemployable," which Dr. J.D. stated did not 
fit in with the rest of the records.  Regarding that entry, 
Dr. J.D. stated that Dr. A.M. did not indicate what specific 
problems prevented the veteran from working.  Dr. J.D. also 
noted previous GAF scores of 65, 75, and 80.  Dr. J.D. stated 
that scores above 50 indicated psychological functioning 
sufficient to work and that people with scores as low as 40 
were able to work.  

Regarding social and occupational history, Dr. J.D. noted 
that the veteran worked in a steel mill for 32 years before 
retiring.  Dr. J.D. also noted that the veteran spent his 
time hunting, fishing, and golfing.  At the examination, the 
veteran was casually, neatly, and cleanly dressed.  The 
veteran's psychomotor activity was within normal limits.  
Speech was clear and of normal volume.  Affect was subdued 
but varied and mood was congruent.  Thought process was goal 
oriented with no derailment.  There were no signs of suicidal 
ideation or delusional beliefs.  

Current PTSD symptoms included frequent intrusive 
recollections of Vietnam.  The veteran currently experienced 
no nightmares.  Socially, the veteran interacted with family, 
but had few other social contacts.  Sleep had improved 
significantly since the veteran began taking medication.  
Psychometric testing results overall were consistent with 
mild symptoms of PTSD.

In conclusion, Dr. J.D. stated that the veteran met the DSM-
IV criteria for PTSD and that there did not appear to be 
multiple mental disorders.  Regarding the effect that his 
PTSD would have on his occupational and social impairment, 
Dr. J.D. stated that the veteran's symptoms would likely 
cause mild discomfort when interacting with others.  The 
veteran's level of fatigue, concentration problems, and inner 
turmoil would likely cause mild work inefficiency and 
productivity; for example, he was distractible.  These 
characteristics would also cause intermittent mild to 
moderately reduced reliability, and mild interference with 
his interaction ability.  The veteran possessed the ability 
to interact appropriately with supervisors and did not appear 
to have significant impulse control problems.  The veteran 
was employable from a psychological or psychiatric 
perspective.

Based on the evidence presented, the Board finds that the 
veteran's PTSD symptoms are mild to non-existent and that the 
criteria for a rating higher than the currently assigned 30 
percent are not met or approximated.  Although the veteran 
had difficulty concentrating, his thought processes were 
described as "goal oriented with no derailment."  This 
indicates that any impairment in this area was negligible.  
Moreover, speech, memory, and judgment were not found to be 
impaired, providing further evidence that the veteran's PTSD 
is not more serious than already rated.  Also, although 
affect was considered to be "mild constricted" or subdued 
at times, it was never considered to be "flattened," which 
contemplates a more serious symptom.  

Regarding Dr. A.M.'s report that the veteran was 
"unemployable," this statement appears to be unfounded.  
First, the same doctor reported later that the veteran was 
asymptomatic and doing quite well.  Second, as noted by Dr. 
J.D., this statement was inconsistent with the rest of the 
record, which showed the veteran's PTSD to be only mild.  The 
Board finds little validity to this statement and weighs it 
accordingly.  

Last, the veteran's GAF scores, which ranged from 65 to 80, 
reflect that he has few or no symptoms and generally 
functions pretty well.  Overall, these do not provide any 
basis for the higher rating.  To the extent that the 
veteran's PTSD symptoms resulted in occupational and social 
impairment, these effects were considered to be only "mild" 
or "slight" and they are already taken into account in the 
veteran's currently assigned 30 percent rating.

III.  Residual Scarring from Shell Fragment Wounds

Legal Criteria

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2006).  Here, the veteran's service-connected 
residual scarring from shell fragment wound on left posterior 
chest is rated as non-compensable pursuant to Diagnostic Code 
5302-7805.  The veteran's residual scarring from shell 
fragment wound on lower back and right buttock is rated as 
non-compensable pursuant to Diagnostic Code 5317-7805.  

Diagnostic Code 5302 addresses disabilities to Muscle Group 
II, which includes the pectoralis major II, latissimus dorsi, 
teres major, pectoralis minor, and rhomboid muscles.  38 
C.F.R. § 4.73, Diagnostic Code 5302 (2006).  The function of 
these muscles include depression of arm from overhead to 
handing at side.  Id.  A rating of 20 percent, which is the 
lowest compensable rating available for disabilities of 
Muscle Group II, requires that the disability be moderate.  
Id.   

Diagnostic Code 5317 addresses disabilities to Muscle Group 
XVII, which includes the gluteus maximus, gluteus medius, and 
gluteus minimus muscles.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (2006).  A rating of 20 percent, 
which is the lowest compensable rating available under this 
code, requires that the disability be moderate.  Id.  A non-
compensable rating is assigned when the disability is only 
slight.  Id.  

Under VA regulations, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  A moderate disability of the muscles 
requires complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after use.  38 C.F.R. § 4.56(d)(2)(ii) (2006).  
Objective findings would include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii) (2006).  

Scars on areas other than the face or neck are rated pursuant 
to Diagnostic Codes 7801 to 7805.  38 C.F.R. § 4.118 (2006).  
Diagnostic Code 7801 provides a 10 percent rating for scars 
that are deep or cause limitation of motion and measure an 
area exceeding 6 square inches (39 square centimeters).   A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Note (2) (2006).  

Under Diagnostic Code 7802, scars, other than of the head, 
face, or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when they are 
greater than 144 square inches (929 square centimeters).  38 
C.F.R. 
§ 4.118, Diagnostic Code 7802 (2006).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.   

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id.  

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  Diagnostic Code 
7805 provides that all other scars are to be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).

Analysis

The Board finds that the service-connected residual scarring 
and muscle injuries do not warrant compensable ratings.  The 
pertinent medical evidence consists of VA scar and muscle 
examination reports, dated in August 2003, and a VA scar 
examination report, dated in January 2004.  This medical 
evidence is summed up as follows.

In the August 2003 muscle examination report, Dr. T.B. noted 
that when in Vietnam, the veteran suffered shrapnel wounds to 
the left side of his chest, lower back, and buttocks, 
involving muscle groups II and XVII.  On examination, the 
veteran was found to have full range of motion in the upper 
and lower extremities without pain.  In the buttocks and low 
back, there was no apparent decrease in muscle strength, loss 
of motion, or muscle tissue loss.  The veteran denied pain in 
the affected areas.  Dr. T.B. concluded that the injuries to 
muscle groups II and XVII were asymptomatic.

In the August 2003 VA scars examination report, Dr. T.B. 
found no evidence of extensive scarring where the veteran had 
been hit with shrapnel.  Instead, Dr. T.B. described the 
scarring as "minimal."  Dr. T.B. also found no objective 
evidence of decreased range of motion, tenderness on 
palpation, or weakness associated with the scarred areas.  In 
a radiology report, dated in August 2003, the interpreting 
physician confirmed that the veteran had a "moderate sized 
metallic foreign body" in his chest.  

In the January 2004 VA examination report, G.H., Physician 
Assistant, Certified, noted that the veteran denied pain or 
tenderness over the scar areas.  Physical examination 
revealed an oval-shaped scar on the left lower thoracic side 
of the back, measuring 1.0 centimeters x 0.5 centimeters.  
There were also 2 scars in the lumbar area, each measuring 
1.0 centimeters x 0.5 centimeters.  All three scars were 
superficial and without ulceration, inflammation, edema, or 
keloid formation.  There were no areas of induration of 
inflexibility of skin in the areas of the scar, or limitation 
of function near the scars.  There was no tenderness or 
adherence to underlying tissue.  

The Board finds that compensable ratings are not warranted 
for injury to either muscle group II or XVII because the 
competent medical evidence does not demonstrate that the 
resulting disability to either area is "moderate."  38 
C.F.R. 
§ 4.73, Diagnostic Codes 5302, 5317 (2006).  Instead, the 
medical evidence shows the affected areas to possess full 
range of motion without pain.  There is also no objective 
findings of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  Id.  To the contrary, the medical 
evidence fails to demonstrate that there are any muscle 
injury symptoms associated with shrapnel wounds and thus, no 
bases for compensable ratings based on "moderate" 
disabilities.

The Board has also considered whether the veteran may be 
entitled special monthly compensation for the loss of use of 
both buttocks, but finds no basis for such entitlement.  See 
38 C.F.R. § 3.350(a)(3) (2006).  Special monthly compensation 
for loss of use of both buttocks is only available for 
veteran's assigned a 50 percent rating for "severe" 
disability to Muscle Group XVII.  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2006).  For reasons discussed above, 
the veteran's disability is considered no more than 
"slight" and a "severe" rating is not applicable.   

None of the residual scars warrant compensable ratings 
either.  First, there is no evidence that the scars are deep 
or cause limited motion.  Thus, Diagnostic Code 7801 is 
inapplicable.  Second, there are no bases for compensable 
ratings under Diagnostic Code 7802 either.  As noted, each of 
the 3 service-connected scars measured only 1.0 centimeters x 
0.5 centimeters.  Whether considered individually or 
combined, the total affected area is far below the 929 square 
centimeters necessary for a 10 percent rating for these types 
of scars.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).

Finally, compensable ratings are not warranted under either 
Diagnostic Code 7803, 7804, or 7805, because the medical 
evidence does not show any of the scars to be unstable, 
painful on examination, or resulting in limitation of 
function of the affected parts.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2006).  In conclusion, the 
medical evidence fails to show that the scars are disabling 
to the extent necessary to warrant schedular disability 
compensation.  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD, residual scarring 
from shell fragment wound on left posterior chest, or 
residual scarring of the lower back and right buttock cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected disabilities interfere with 
his employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for higher ratings on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  An initial rating in excess of 30 for service-connected 
is denied.

2.  A compensable rating for service-connected residual 
scarring from shell fragment wound on left posterior chest is 
denied.

3.  A compensable rating for service-connected residual 
scarring from shell fragment wound on the lower back and 
right buttock is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


